Citation Nr: 1735491	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  07-03 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for a back disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to a disability rating higher than 60 percent for service-connected diabetes mellitus, type II.

4.  Entitlement to a disability rating higher than 40 percent for service-connected diabetic neuropathy of the right lower extremity.

5.  Entitlement to a disability rating higher than 30 percent for service-connected diabetic neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

C. Smith, Associate Counsel

INTRODUCTION

The Veteran served honorably on active duty in the U.S. Army from December 1967 until July 1970, for which he received several medals and commendations including a Purple Heart and a Bronze Star Medal with "V" Device.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  

The Veteran presented testimony at a Travel Board hearing before the undersigned Veterans Law Judge at the RO in Boston in November 2016.  Unfortunately, due to a technical problem the transcript of the hearing was unable to be produced.  The Veteran was offered a second opportunity to present testimony at a Board hearing, but in a March 2017 letter he declined.  

Sadly, the Veteran died during the pendency of this appeal in July 2017, and the appellant is his surviving spouse.  Several weeks after the Veteran's death, his surviving spouse filed a request for substitution.
With regard to the left lower extremity diabetic neuropathy increased rating claim, although not specifically adjudicated in the rating decision on appeal or in a statement of the case, the issue is part and parcel of the Veteran's increased rating claim for service-connected diabetes.  [Indeed, in a February 2010 rating decision unrelated to the current appeal, the RO informed the Veteran that the left lower extremity claim was already on appeal as part of his diabetes mellitus type II increased rating claim.]  The Board finds that the left lower extremity issue is properly before the Board and that this action is most favorable to the appellant.  Also, the RO will have an opportunity to adjudicate this issue on remand. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to increased ratings for diabetes mellitus, right lower extremity diabetic neuropathy, and left lower extremity diabetic neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 2004 Board decision denied entitlement to service connection for a back disorder.  As the Veteran did not appeal or request reconsideration of that decision, it is final.

2.  After the December 2004 Board decision, relevant service department records that existed at the time of the last prior final denial were associated with the claims folder.

3.  Resolving reasonable doubt in the Veteran's favor, the currently-diagnosed lumbar spine degenerative disc disease with multilevel degenerative changes manifested to a compensable degree within one year of separation from service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a back disorder is reconsidered.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a), (c) (2016).

2.  The criteria for service connection for lumbar spine degenerative disc disease with multilevel degenerative changes are met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103 (West 2014); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

According to the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  In light of the Board's favorable decision, however, any deficiencies in VA's duties to notify and assist the Veteran with his claims decided herein are moot.

New and Material Evidence

In general, decisions of the RO and the Board that are not appealed in the prescribed time period are final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1100, 20.1103 (2016).  A finally disallowed claim, however, may be reopened when new and material evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108 (West 2014).  Furthermore, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).  A claim is not reconsidered, however, where VA could not have obtained the records when it initially decided the claim because the records did not exist at that time, or because the claimant failed to provide sufficient information to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or any other official source.  38 C.F.R. § 3.156(c)(2).

In this case, the Veteran's claim of entitlement to service connection for a back disorder was most recently denied in a December 2004 Board decision that the Veteran did not appeal or submit a motion to reconsider.  The December 2004 decision thus became final.  In June 2005 the Veteran submitted copies of Department of the Army Awards of various medals.  In particular, the Veteran was awarded a Soldier's Medal for rescuing a fellow medic from a helicopter crash following a mine detonation.  In an accompanying statement, the Veteran wrote that the medal demonstrated that his back injuries were sustained in the line of duty.  

The Department of Army Awards are relevant service department records that existed but were not of record at the time of VA initially decided the claim.  VA also had sufficient information to obtain these existing records when initially denying the claim.  Thus, the claim of entitlement to service-connection for a back disorder is reconsidered.  38 C.F.R. § 3.156(c)(1).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  A right to compensation for a present disability requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Certain chronic diseases, including degenerative disc disease (arthritis), are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a)(2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

The Veteran claims his lower back disorder is due to an in-service helicopter crash in March 1969, and from routinely lifting 150 to 200 pounds as crew chief of a helicopter evacuation unit.  His STRs are silent for any back treatment or diagnoses, and his spine was assessed as clinically normal upon separation.  

VA treatment records from April 1999 show that the Veteran had two prior lumbar laminectomies, and reported back pain for several years.  VA treatment records were otherwise silent for back treatment or symptoms prior to the 1990.  July 2001 MRI testing results were significant for severe degenerative disc disease at the L4-L5 interspace.  The conclusion was status post laminectomy at the L4-L5 level with evidence of recurrent disc herniation and severe canal stenosis due to congenital short pedicles, ligamentous hypertrophy, facet degenerative changes, and disc bulge.  A September 2001 VA examination report documented that the Veteran claimed to have injured his back lifting injured or dead shoulders as part of a helicopter evacuation team, and had lower back surgery in 1971 and 1992.  

At a February 2005 VA neuropathy examination, the Veteran reported injuring his lower back when a medical evacuation helicopter he was in hit a mine.  The examiner noted the Veteran's two prior laminectomies to correct a disc problem.  

In June 2005 the Veteran submitted Department of the Army Awards of various medals.  In particular, the Veteran was awarded a Soldier's Medal for his actions during a March 1969 helicopter crash.  The record describes how the helicopter detonated an enemy mine during landing and was thrown into the air before crashing into a minefield.  The Veteran, who had been thrown from the helicopter, then crawled through several meters of minefield back to the wreckage to save a medic who was trapped inside.  Also, a September 2005 VA neurology record reported the Veteran suffered a traumatic head injury with loss of consciousness in 1969 in combat, and had undergone back surgeries in 1971 and 1998.  

In March 2009, the medic who had been rescued by the Veteran, BW, wrote that the mine had detonated and the helicopter crashed from several feet in the air.  BW wrote that the impact from that explosion was so significant that he was unable to walk for a while afterwards.  BW reported they sat on hard metal in the helicopter without cushioning when it crashed, and that it was very possible a back injury could have resulted from the crash.  

A January 2010 peripheral neuropathy VA examination report noted the Veteran had a history of significant lumbar spine disease with multilevel degenerative changes which was well documented back to 1972.  

Resolving all doubt in favor of the Veteran, the Board finds that service connection for lumbar spine degenerative disc disease with multilevel degenerative changes is warranted.  The Veteran has competently and credibly reported that he injured his back in service during a helicopter crash, and that report is supported by the other evidence of record.  He is in receipt of a Soldier's Medal for his bravery during the crash, and eyewitness testimony corroborates his report.  The Board finds it highly plausible that a back injury could be sustained during a helicopter crash, and finds that the evidence demonstrates an in-service back injury as the Veteran has described despite the lack of back treatment in the STRs.  Medical records, including objective diagnostic findings, document a long history of back problems with lumbar disc surgery within 1 to 2 years after separation.  This evidence establishes that it is at least as likely as not that the degenerative disc disease manifested to a compensable degree within one year of separation from service.  The Veteran underwent significant lower back surgery to correct a disc problem shortly after separation, and would likely have developed serious back symptoms within the 1 year the presumptive period to warrant surgery so soon.  Resolving all reasonable doubt in his favor, the Board finds presumptive service connection for lumbar spine degenerative disc disease with multilevel degenerative changes is warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).  


ORDER

The claim for service connection for a back disorder is reconsidered.

Service connection for lumbar spine degenerative disc disease with multilevel degenerative changes is granted.   

REMAND

Remand is required to secure outstanding and potentially relevant VA treatment records and to provide a supplemental statement of the case (SSOC).  First, the Veteran has reported receiving all his diabetic care through the Boston VA Medical Center (VAMC).  Of record and relevant to the appeal are scattered Boston VAMC records ranging from 2004 through December 2014 but none following.  The Veteran died in July 2017, and it is likely he continued to receive diabetic care from December 2014 until his death in July 2017.  All outstanding Boston VAMC medical records should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Remand is also required for issuance of a SSOC to address pertinent evidence.  See 38 C.F.R. § 19.31 (which stipulates that the AOJ will furnish the Veteran and his/her representative a SSOC if the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board and the appellate record is transferred to the Board).  After the most recent SSOC in December 2010, additional and relevant VA treatment records were added to the electronic record that document ongoing treatment for diabetes mellitus and the progressive decline of the Veteran's ability to perform the activities of daily living due to diabetic neuropathy and worsening gait.  Thus, remand is required for issuance of a SSOC addressing the newly received relevant treatment records, including those likely to be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appropriate VA Medical Center, to include the Boston VAMC, and obtain and associate with the claims file all outstanding records of treatment from December 2014 to July 2017.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the appellant and her representative.  

2.  Then, readjudicate the increased rating claims on appeal, as are listed on the title page of this decision-remand.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow appropriate time for response, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


